Citation Nr: 1757490	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right tibia and fibula with deformity.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left tibia and fibula with deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's residuals of a fracture of the right tibia and fibula with deformity has been characterized by marked disability and nonunion of the tibia and fibula has not been shown.

2.  Throughout the period on appeal, the Veteran's residuals of a fracture of the left tibia and fibula with deformity has been characterized by marked disability and nonunion of the tibia and fibula has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for residuals of a fracture of the right tibia and fibula with deformity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2017).

2.  The criteria for an initial disability rating of 30 percent for residuals of a fracture of the left tibia and fibula with deformity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for his left and right tibia.  See June 2010 claim.  The Veteran testified that he loses circulation in his legs from sitting for periods of time and when he stands up, he experiences pain and sluggishness.  He testified that the pain is constant and he rates it as 10 on a scale of one to ten.  He takes Tylenol and aspirin and elevates and ices his legs, but does not take narcotics because it would interfere with his ability to work as a truck driver.  He also testified that his legs have given out and he uses a cane to brace himself.  The Veteran contends that he does not go to the VA clinic often because it is usually closed when he gets off work and he has learned to self-medicate since he has been dealing with this issue since 1985.  See June 2017 Board hearing transcript, pp. 3-10; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's residuals of a fracture of the right and left tibia and fibula with deformity are each currently rated 10 percent under 38 C.F.R. §4.71a, DC 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that an unlisted residuals of a fracture of the right and left tibia and fibula with deformity, under Diagnostic Code 5299, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected residuals of a fracture of the right and left tibia and fibula with deformity is rated by analogy) is impairment of the tibia and fibula, which is evaluated under 38 C.F.R. §4.71a, DC 5262.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  

At the July 2010 VA examination, the Veteran's reported that his symptoms included numbness in the feet and legs; pain in the ankles, anterior thighs, and shins; mild weakness; lack of endurance; and occasional morning stiffness of the knees.  The Veteran reported flareups involving the bilateral mid tibias and fibulas, which were precipitated by physical activity, during which the pain increased to nine on a scale of one to ten.  The examiner notes that during flareups or following repetitive use, the Veteran's range of motion, but not function, will be additionally limited by pain.  The Veteran did not use a brace or ambulatory aids at that time.  The examiner noted no malunion, nonunion, loose motion or false joint.  The examiner also noted no ankyloses or genu recurvatum.

At the March 2017 VA examination, the Veteran reported constant, throbbing pain in the bilateral mid-shins, which is worst in the morning and after being on his feet all day.  He reported increased pain in the bilateral shins with walking.  He stated that he uses heating pads, ice, Bengay, and OTC anti-inflammatories for his pain.  He reported flareups of pain.  Range of motion testing showed flexion to 110 and extension to zero.  The examiner noted no evidence of pain with weight-bearing.

The Board finds that a 30 percent rating for residuals of a fracture of the right tibia and fibula with deformity and a 30 percent rating for residuals of a fracture of the left tibia and fibula with deformity under DC 5262 are warranted.

The Board has considered Diagnostic Codes 5256 through 5261 and 5263, which are used for the evaluation of the knees and legs, and has determined they are not applicable because the record does not show ankylosis, recurrent subluxation or lateral instability of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, limitation of flexion or extension at a compensable level, or genu recurvatum.  38 C.F.R. § 4.71a.  The Board acknowledges that the Veteran testified that his knees give out, see June 2017 Board hearing transcript, p. 4; however, instability is not shown in the medical evidence of record.  Specifically, the Veteran denied instability and giving way at the June 2010 VA examination and the March 2017 examiner found no instability upon testing.  

Because the Veteran limited his appeal to a 30 percent rating for residuals of a fracture of the right tibia and fibula with deformity and a 30 percent rating for residuals of a fracture of the left tibia and fibula with deformity, see AB v. Brown, 6 Vet. App. 35, 38 (1993) and June 2017 Board hearing transcript, pp. 7-9; and since the Board finds that the evidence supports entitlement to these ratings, no discussion of a rating in excess of 30 percent for the left or right residuals of a fracture of the right tibia and fibula with deformity is warranted.


ORDER

A rating of 30 percent for residuals of a fracture of the right tibia and fibula with deformity is granted, subject to the law and regulations governing payment of monetary benefits.

A rating of 30 percent for residuals of a fracture of the left tibia and fibula with deformity is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


